Matter of Widrick (Carpinelli) (2017 NY Slip Op 07821)





Matter of Widrick (Carpinelli)


2017 NY Slip Op 07821


Decided on November 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, TROUTMAN, AND WINSLOW, JJ.


1169 CA 17-00698

[*1]MICHELLE WIDRICK, PETITIONER-RESPONDENT, AND SHERIFF MICHAEL CARPINELLI, LEWIS COUNTY SHERIFF'S DEPARTMENT AND LEWIS COUNTY ATTORNEY, RESPONDENTS-APPELLANTS. 


THE LAW FIRM OF FRANK W. MILLER, EAST SYRACUSE (FRANK W. MILLER OF COUNSEL), FOR RESPONDENTS-APPELLANTS. 
O'HARA, O'CONNELL & CIOTOLI, FAYETTEVILLE (STEPHEN CIOTOLI OF COUNSEL), FOR PETITIONER-RESPONDENT. 

	Appeal from an order of the Supreme Court, Lewis County (Charles C. Merrell, J.), entered January 10, 2017. The order denied the motion of respondents to dismiss the petition and granted the petition to compel arbitration. 
It is hereby ORDERED that the order so appealed from is unanimously reversed on the law without costs, the motion is granted and the petition is dismissed.
Memorandum: Petitioner commenced this CPLR article 75 proceeding seeking to compel arbitration of a purported grievance arising from the termination of her employment with respondent Lewis County Sheriff's Department. We agree with respondents that Supreme Court erred in granting the petition and in denying their motion to dismiss the petition. Pursuant to the express terms of the collective bargaining agreement between petitioner's union and the County of Lewis, only the union had the right to demand arbitration of a grievance arising from a dispute involving her employment. Here, the union made no demand for arbitration, and petitioner's demand for arbitration had no legal effect (see County of Westchester v Mahoney , 56 NY2d 756, 758 [1982]; Matter of Gonzalez v County of Orange Dept. of Social Servs. , 250 AD2d 849, 850 [2d Dept 1998]; East Ramapo Cent. Sch. Dist. v Symanski , 90 AD2d 821, 821-822 [2d Dept 1982]).
Entered: November 9, 2017
Mark W. Bennett
Clerk of the Court